         Case 3:18-cv-02459-RDM Document 1 Filed 12/31/18 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Charles Rhine
917 West Market Street
Pottsville, Pennsylvania 17901,                  No.
                      Plaintiff
       vs.
Liberty Mutual Assurance Company
of Boston
75 Berkeley Street
Boston, Massaehusetts 02117,                     Jury Trial Demanded
                      Defendant

                                         NOTICE

        You have been sued in court. I f you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after the Complaint and Notice
are served, by entering a written appearance personally or by attorney and filing in writing with
the court your defenses or objeetions to the claims set forth against you. You are warned that i f
you fail to do so the case may proceed without you and a judgment may be entered against you by
the Court without further notice for any money claimed in the Complaint or for any other claim
or relief requested by the Plaintiff. You may lose money or property or other rights important to
you.

     YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER A T ONCE. IF YOU DO
NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.

                                Peimsylvania Bar Association
                                       P.O. Box 186
                                   Harrisburg, PA 17108
                                       800-692-7375
          Case 3:18-cv-02459-RDM Document 1 Filed 12/31/18 Page 2 of 9



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Charles Rhine
917 West Market Street
Pottsville, Pennsylvania 17901,                   No.
                      Plaintiff
       vs.
Liberty Mutual Assuranee Company
of Boston                                         Jury Trial Demanded
75 Berkeley Street
Boston, Massachusetts 02117,
                   Defendant

                                       COMPLAINT

I      PARTIES

1.     The Plaintiff is Charles Rhine , an adult individual residing at 917 West Market Street,

       Pottsville, Schuylkill County, Peimsylvania.

2.     The Defendant is Liherty Mutual Assurance Company of Boston, a business authorized to

       eonduct insurance and related enterprises in the Commonwealth of Pennsylvania with a

       mailing address of 75 Berkeley Street, Boston, Massaehusetts .

II     JURISDICTION

3.     This Court has jurisdiction pursuant to 28 U.S.C. 1331 in that the Plaintiff resides in this

      jurisdiction and the ease involves a question or eontroversy under Federal Law. In

       addition, jurisdiction is granted pursuant to 29 §1132(e)(1) in that the United States

       Distriet Court has exelusive jurisdiction of civil actions brought under the Employee

       Retirement Income and Security Act (ERISA). 29 U.S.C. §1001, et seq.

III    FACTUAL BACKGROUND

4.     The Plaintiff was previously employed with Walmart Inc. as a truck driver. He was so

       employed for approximately four years until suffering an injury on the job on June 8,
         Case 3:18-cv-02459-RDM Document 1 Filed 12/31/18 Page 3 of 9



      2016.

5.    On June 8, 2016, the Plaintiff was jacking up a trailer when the jack slipped, injuring his

      shoulder and causing a tear in his rotator cuff. The injury required several surgeries in an

      attempt to repair the injured shoulder.

6.    At the time of the injury, he was covered under a disability poliey issued by the

      Defendant, speeifically Poliey #GE/GF3-850-290765-01. A true and correct copy of the

      Policy is attached hereto as Exhibit "A."

7.    The Plaintiffs date of birth is 3-12-60 and as such, he was age 56 at the time of his

      injury.

8.    In addition to the shoulder injury, the Plaintiff suffers from numerous other physical

      ailments, specifically diabetes, high blood pressure, lightheadedness, dizziness,

      headaches, sleep apnea.

9.    The Group Disability Income Policy (hereinafter referred to as the "Policy") categorizes

      claimants into several classes.

10.   Upon information and belief, the Plaintiff was in Class "D4" which is classified as " A l l

      full time, active, eligible truck drivers who enroll in the full duration benefit 60% plan."

11.   The plan provides for short term disability and long term disability coverage.

12.   The short term disability coverage lasts for 25 weeks.

13.   The long term disability coverage for truck drivers in Class D4, provide for maximum

      benefit period to normal retirement age, which is then defined as age 67, for individuals

      who are horn in 1960 and after.

14.   The policy defines this "disability" or "disabled" with respeet to long term disability,

      specifieally for truek drivers as:
             Case 3:18-cv-02459-RDM Document 1 Filed 12/31/18 Page 4 of 9



      (i)       That during the elimination period in the next 12 months of disahility, the eovered
                person, as a result of injury or sickness, is unable to perform the material and
                substantial duties of his own oceupation; and

      (ii)      Thereafter, the eovered person is unable to perform with reasonable continuity the
                material and substantial duties of Any Oeeupation.

15.   The Plaintiff submitted timely claim for disability benefits.

16.   A elaimant who qualifies for disability benefits is to receive 60% of their basic monthly

      earnings, not to exeeed the maximum monthly benefit of $15,000.00 less Other Income

      Benefits and Other Income Earnings.

17.   At the time of his injury, the Plaintiff was a full time truck driver earning $309.00 per

      day.

18.   The Defendant paid the Plaintiff under the "short term disability" provisions of the

      Policy. However, the Defendant denied the Plaintiffs elaim for long term disability

      benefits beyond a one year period which Defendant calculated ran from December 10,

      2016 through December 9, 2017.

19.   The Defendant denied any long term disability benefits after December 9, 2017, thereby

      prompting Plaintiff to file an administrative appeal as required by the Defendant.

20.   Defendant, by correspondence dated April 23, 2018, issued a denial of the Plaintiffs

      appeal ( A true and correct copy of the denial letter is attached hereto as Exhibit "B").

21.   The Defendant concluded that the Plaintiff did not meet the definition of "disabled"

      presumably foeusing on Defendant's position that the Plaintiff eould perform a material

      and substantial duty of any occupation for which he is reasonable fitted by training,

      education, experience, age and physical/mental capacity.

22.   The denial letter appears to focus on the Plaintiffs shoulder injury only and does not take
        Case 3:18-cv-02459-RDM Document 1 Filed 12/31/18 Page 5 of 9



      into account his other physical limitations which lonequivocally renders Plaintiff

      "disabled" under the policy.

23.   In fact, the Plaintiff applied for and was granted Social Security Disahility as he was

      determined by the Soeial Security Administration to be totally disabled (A true and

      correct copy of the determination is attached hereto as Exhibit "C").

24.   The Plaintiffs undersigned eoimsel notified the Defendant of the Soeial Security

      Administration's determination as it was unelear i f that information had been forwarded

      to Defendant by Plaintiffs prior eounsel. The denial letter issued by Defendant and the

      award hy the Social Security Administration of permanent disahility were within one

      week of each other.

25.   As such, by correspondence dated October 16, 2018, Plaintiffs undersigned counsel

      forwarded the information to Defendant with a request that it reeonsider the denial

      (Attaehed hereto as Exhibit "D").

26.   To date, no response was forthcoming from Defendant and the Plaintiff instituted this

      lawsuit seeking to recover the benefits to which he is entitled under the Policy.

                                           COUNT I

      V I O L A T I O N OF E M P L O Y E E R E T I R E M E N T INCOME AND S E C U R I T Y A C T

                                    (29 U.S.C. §1001 et seq)

27.   Paragraphs 1 through 26 are incorporated herein as though set forth in full.

28.   The Employee Retirement Income and Seeurity Act (ERISA) 29 USC §1001, et. seq.

      regulates employee benefit plans including but not limited to remedies for the wrongful

      denial of benefits under an employee benefit plan.

29.   Upon information and belief the subjeet long and short term plans at issue are employee
          Case 3:18-cv-02459-RDM Document 1 Filed 12/31/18 Page 6 of 9



      benefits plans and are regulated under the terms of ERISA.

30.   Upon information and belief, the Defendant is a party in interest as that term is defined

      under ERISA (29 U.S.C. §1002

      (14)) in that it aeted as a fiduciary and/or administrator, trustee or eustodian of the

      aforementioned short term and long term disability plans .

31.   The Plaintiff herein is a participant and/or beneficiary as those terms are defined under

      ERISA (29 USC § 1002(7)(8)). Pursuant to Section 1132(a)( 1 )(B) the Plaintiff in this

      case is entitled to bring a cause of aetion against Defendant for damages for the unlawful

      denial of benefits under the Plan.

32.   The Defendant wrongfully denied Plaintiff her benefits in violation of Seetion

      1132(a)(1)(B) as more particularly set forth in the Paragraphs 1 through 27 incorporated

      herein as though set forth in full.

33.   Pursuant to the remedy provisions of the Aet, the Plaintiff is entitled to damages, interest,

      including past and future benefits attorney's fees and sueh other relief as allowed under

      ERISA.

      WHEREFORE the Plaintiff hereby seeks the following:

      A       A l l unpaid benefits for past and future due and owing Plaintiff;

      B        Reasonable attorney's fees and costs of this action;

      C       Interest on any benefits due i f any

      D       Any and all remedies allowed under ERISA

      E       Such other relief as the Court deems just and equitable.
Case 3:18-cv-02459-RDM Document 1 Filed 12/31/18 Page 7 of 9



                                 Respectfully submitted,

                                 FIORILLO LAW OFFICE

                                 BY: /s/ Michael J. Fiorillo. Esquire
                                         217 Mahantongo Street
                                         Pottsville, PA 17901
                                         570-622-7725
                                        Atty. I . D. NO. 52825
          Case 3:18-cv-02459-RDM Document 1 Filed 12/31/18 Page 8 of 9



                                         VERIFICATION

COMMONWEALTH OF PENNSYLVANIA
       ss:

COUNTY OF SCHUYLKILL

       Pursuant to the Federal Rules of Civil Procedure I , Charles Rhine, Plaintiff, state and

affirm that the facts contained in the preceding document are true upon my information and

belief and I make this statement subjeet to the penalties of 18 PA C.S.A. Section 4904, relating to

unsworn falsifications to authorities.

                                                  By:_
                                                         Charles Rhine
          Case 3:18-cv-02459-RDM Document 1 Filed 12/31/18 Page 9 of 9



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Charles Rhine
917 West Market Street
Pottsville, Pennsylvania 17901,                   No.
                      Plaintiff
       vs.
Liherty Mutual Assurance Company
of Boston
75 Berkeley Street                                Jury Trial Demanded
Boston, Massachusetts 02117,
                      Defendant




                                CERTIFICATE OF SERVICE

       I , Miehael J. Fiorillo, Esquire, Counsel for Plaintiff, hereby certify that on December^,)
2018, a true and correct copy of the foregoing Complaint was served via Certified Mail, Postage
Pre-paid to the following:

                        Liberty Mutual Assurance Company of Boston
                                     75 Berkeley Street
                                Boston, Massachusetts 02117




                                           I si Michael J. Fiorillo, Esquire
